3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing 10/30/2020.
Claims 1–20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020, 03/24/2021, 10/22/2021, and 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference “146” as described in [0039] of Applicants PGPUB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a Gear assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
* Reference part 148 is used both to indicate switch sensor circuit and controller-See [0039] of Applicants PGPUB.  
*  “disengage the teeth 114 from the notches 140” [0030] lines 10-11 of Applicants PGPUB appears it should read -disengage the teeth 138 from the notches 140-.  
* “Handle base 126” [27] line 12 of Applicants PGPUB appears it should read Handle base 130.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “an adjustable handle” in line 1 and “a handle assembly” in line 6 which renders the claim indefinite because it is unclear if the two recited handles are the same structure or different structures. It should be noted from applicants drawing that only one handle is adjustable and includes a slidable latching mechanism, an angled connector etc. For examination purposes, as best understood, the Office has interpreted the above recitation in line 6 to read “the adjustable handle assembly” for purposes of proper antecedent basis and consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over HOFFMAN (US 20200406443 A1) in view of Foster (US 5279102 A).
Regarding claim 1, HOFFMAN discloses a power tool assembly (10) including an adjustable handle (86) comprising: a drive mechanism (120, 122, see also [0033]) for powering a working tool element (20); 
a housing (14) for supporting and retaining the drive mechanism (120, 122); and 
a handle assembly (86) including: a longitudinal handle (82), an angled connector (80) fixedly connected to and extending from the longitudinal handle (82), 
a slidable latching mechanism (80, 104, 88, 90, 100) housed by the angled connector (80) and including a button (104) accessible on the angled connector for actuating the slidable latching mechanism [0043]-[0044], the sliding latching mechanism including at least two opposing teeth (100) extending from the slidable latching mechanism (Fig. 9), 
a handle base (52 and 18) for supporting the longitudinal handle (82), the longitudinal handle (82) having an axis of rotation with respect to the handle base (Fig. 4), the handle base including a notched receiver (76, 78) configured to receive the at least two opposing teeth (100, 108) of the slidable latching mechanism for rotationally securing the longitudinal handle (86) in place with respect to the handle base (52 and 18) when the at least two opposing teeth (100, 108) are engaged with the notched receiver (76, 78) to index the longitudinal handle [0044], the notched receiver (76, 78) including notches (between tooth’s 76) that extend to either side of the axis of rotation of the longitudinal handle (86) for providing torque support to the longitudinal handle when the at least two opposing teeth (108 on either sides) are engaged with the notched receiver (76 on either sides), and 
a band (54, 58) for connecting to the handle base (52 and 18); the band configured to fixedly secure the handle assembly to the housing of the power tool assembly.
HOFFMAN does not disclose a gear assembly coupled with the drive mechanism; the housing including a gearcase for enclosing the gear assembly and the band configured to extend around the gearcase to fixedly secure the handle assembly to the housing of the power tool assembly.
Foster a gear assembly (bevel gear as described in Col 14 lines 60-65) coupled with the drive mechanism (drive shaft of Col 14 lines 60-65); including a gearcase (16) that houses the gear assembly (bevel gear as described in Col 14 lines 60-65) (COL 10 lines 7-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tool of HOFFMAN to incorporate a gear case that houses a gear assembly as taught by Foster doing so provides cooperating gears thus ensuring that the drive shaft drives the cutter. Note: Hoffman as modified by Foster provides a band (Hoffman’s band) that is configured to extend around the gearcase (16 of Foster as modified) to fixedly secure the handle assembly to the housing of the power tool assembly.
HOFFMAN in view of Foster further teaches:
Regarding claim 2, wherein the notched receiver (76, 78 of HOFFMAN) comprises a bevel gear (Fig. 5).
Regarding claim 3, wherein the slidable latching mechanism (80, 104, 88, 90, 100 of HOFFMAN) is biased toward the handle base (116, Fig. 4 of HOFFMAN).
Regarding claim 4, the slidable latching mechanism is biased toward the handle base by a compression spring (102 of HOFFMAN).
Regarding claim 5, wherein the longitudinal handle is indexable to a plurality of positions with respect to the handle base (Figs. 1, 4 and 9-10 of HOFFMAN)
Regarding claim 6, wherein adjacent positions of the plurality of positions are separated from one another by at least approximately ninety degrees (via coupler 52 when rotated about axis C)
Regarding claim 7, wherein the plurality of positions includes at least two opposing positions at least generally aligned with the housing (via coupler 52 when rotated and tightened at either the up or down position relative to the boom).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOFFMAN (US 20200406443 A1).
Regarding claim 8, An adjustable handle (86) for a power tool assembly (10), the adjustable handle (86) comprising: a handle assembly (86); an angled connector (80) fixedly connected to and extending from the longitudinal handle (82), 
a slidable latching mechanism (80, 104, 88, 90, 100) housed by the angled connector (80) and including a button (104) accessible on the angled connector for actuating the slidable latching mechanism [0043]-[0044], the sliding latching mechanism including at least one tooth (100) extending from the slidable latching mechanism (Fig. 9); a handle base (52 and 18) for supporting the longitudinal handle (82), the longitudinal handle (82) having an axis of rotation with respect to the handle base (Fig. 4), the handle base including a notched receiver (76, 78) configured to receive the at least one tooth (100, 108) of the slidable latching mechanism for rotationally securing the longitudinal handle (86) in place with respect to the handle base (52 and 18) when the at least one tooth (100, 108) is engaged with the notched receiver (76, 78) to index the longitudinal handle [0044], and notches (between tooth’s 76) on the notched receiver (76, 78) that extend to either side of the axis of rotation of the longitudinal handle (86) for providing torque support to the longitudinal handle when the at least one tooth (108 on either sides) is engaged with the notched receiver (76 on either sides).
Regarding claim 9, further comprising a band (54, 58) for connecting to the handle base (52 and 18), the band configured to fixedly secure the handle assembly to a housing of a power tool assembly (Fig. 1).
Regarding claim 10, wherein the notched receiver comprises a bevel gear (Fig. 5).
Regarding claim 11, wherein the slidable latching mechanism (80, 104, 88, 90, 100 of HOFFMAN) is biased toward the handle base (116, Fig. 4 of HOFFMAN).
Regarding claim 12, the slidable latching mechanism is biased toward the handle base by a compression spring (102 of HOFFMAN).
Regarding claim 13, wherein the longitudinal handle is indexable to a plurality of positions with respect to the handle base (Figs. 1, 4 and 9-10 of HOFFMAN)
Regarding claim 14, wherein adjacent positions of the plurality of positions are separated from one another by at least approximately ninety degrees (via coupler 52 when rotated about axis C)
Regarding claim 15, wherein the plurality of positions includes at least two opposing positions at least generally aligned with the housing (via coupler 52 when rotated and tightened at either the up or down position relative to the boom).
Regarding claim 16, An adjustable handle (86) for a power tool assembly (10), the adjustable handle (86) comprising: a handle assembly (86); an angled connector (80) fixedly connected to and extending from the longitudinal handle (82), 
a slidable latching mechanism (80, 104, 88, 90, 100) housed by the angled connector (80), the slidable latching mechanism including: a button (104) accessible on the angled connector for actuating the slidable latching mechanism [0043]-[0044], and at least two opposing teeth (100, on each side) extending from the slidable latching mechanism (Fig. 9); a handle base (52 and 18) for supporting the longitudinal handle (82), the longitudinal handle (82) having an axis of rotation with respect to the handle base (Fig. 4), the handle base including: a notched receiver (76, 78) configured to receive the at least two opposing teeth (100, on each side) of the slidable latching mechanism for rotationally securing the longitudinal handle (86) in place with respect to the handle base (52 and 18) when the at least two opposing teeth (100, on each side) are engaged with the notched receiver (76, 78) to index the longitudinal handle [0044], and notches (between tooth’s 76) on the notched receiver (76, 78) that extend to either side of the axis of rotation of the longitudinal handle (86) for providing torque support to the longitudinal handle (86) when the at least two opposing teeth are engaged with the notched receiver, the longitudinal handle indexable to a plurality of positions with respect to the handle base (Figs. 1, 4 and 9-10, the plurality of positions including at least two opposing positions at least generally aligned with the housing (via coupler 52 when rotated and tightened at either the up or down position relative to the boom).
Regarding claim 17, wherein the notched receiver comprises a bevel gear (Fig. 5).
Regarding claim 18, wherein the slidable latching mechanism (80, 104, 88, 90, 100) is biased toward the handle base (116, Fig. 4).
Regarding claim 19, the slidable latching mechanism is biased toward the handle base by a compression spring (102).
Regarding claim 20, wherein adjacent positions of the plurality of positions are separated from one another by at least approximately ninety degrees (via coupler 52 when rotated about axis C)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731